In this case the appellant was indicted, tried, and convicted for the offense of assault with intent to murder.
This is a companion case to that of Son, alias Spider, Williams (Same Appellant) v. State (1 Div. 194), post, p. 293,171 So. 386, appeal from Mobile circuit court.
We are informed by counsel, in briefs, that the prosecutions grew out of the same transaction, and while the offenses charged are different, the points of decision and respective insistences of parties are in every respect identical; hence a decision in one *Page 293 
case would of necessity be controlling in the other.
This court has considered and determined the companion case, wherein appellant appealed from a judgment of conviction for the offense of murder in the second degree (1 Div. 194), supra.
It appears that every point of decision here presented and insisted upon by counsel for appellant has been passed upon and decided in said companion case, hence there is no necessity for repetition in the instant case.
In concluding the opinion aforesaid this court stated: "We have carefully considered this record and every question raised and presented. The defendant appears to have had a fair and an impartial trial, with the judgment of the court tempered with exceeding mercy. There is no reversible error and the judgment is affirmed."
It follows, from the foregoing, that the judgment of conviction in this case, from which this appeal was taken, must be affirmed upon authority of Williams V. State, 1 Div. 194, supra.
Affirmed.